—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice of the Supreme Court, Suffolk County, to issue a written decision and order setting forth findings of fact and conclusions of law in an action entitled Fitzgerald v Fitzgerald pending in that court under Index No. 00-12596.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J.P., Altman, Feuerstein and Cozier, JJ., concur.